DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of the restriction and election in the reply filed on 8/31/2020 is acknowledged.
Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered.  As discussed in the after final interviews, support for any new claim limitations must be found in the disclosure.  The argument that both Boppart references do not use the term virus or viral is correct, but the applicant’s disclosure only uses the term viral or virus in paragraphs 4 and 5 of the specification.  In those two background paragraphs, the disclosure discusses that a patient may have a viral infection.  Nowhere does the disclosure further discuss how a viral ear infection is determined, whether it is a thin or thick film, how it is wavelength dependent, and/or determined using any other metric.  Nowhere does the specification disclose anything further on how the method characterizes the patient for a bacterial ear infection versus a viral ear infection.  It is unclear if determining that a patient has a bacterial infection alone is enough to characterize the patient as having a bacterial versus viral infection, or whether a viral infection must also be characterized in the prior art system/method.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-13, 31, and 33-39 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 9-10 of U.S. Patent No. 10568515. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower and meet the limitations of this application’s broader claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 31, and 33-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claimed subject matter not described in the specification is the method for characterizing the patient as having a bacterial ear infection versus a viral ear infection, in combination with the other elements and steps in the claim(s).
The original disclosure only uses the term viral or virus in paragraphs 4 and 5 of the specification.  In those two background paragraphs the disclosure discusses that a patient may have a viral infection.  Nowhere does the disclosure further discuss how a viral ear infection is determined, whether it is a thin or thick film, how it is wavelength dependent, and/or determined using any other metric.  
Nowhere does the specification disclose anything further on how the method characterizes the patient for a bacterial ear infection versus a viral ear infection.  It is unclear if determining that a patient has a bacterial infection or not is enough to characterize the patient as having a bacterial versus viral infection.

Claims 1-13, 31, and 33-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The disclosure fails to state or teach one of ordinary skill in the art the exact way to characterize a patient as having a bacterial ear infection versus a viral ear infection, in combination with the other steps in the claim(s).  Without this disclosure, one skilled in the art cannot practice the invention without undue experimentation because of the number of operational parameters in the process/apparatus and uncertainty of the nature of the invention as to how to determine a viral ear infection.
The original disclosure only uses the term viral or virus in paragraphs 4 and 5 of the specification.  In those two background paragraphs the disclosure discusses that a patient may have a viral infection.  Nowhere does the disclosure further discuss how a viral ear infection is determined with the system and method disclosed/claimed, whether the viral infection is a thin or thick film, how it is wavelength dependent, and/or determined using any other metric.
Due to the lack of an enabling specification and lack of direction provided by the inventor for characterizing a patient as having a bacterial ear infection versus a viral ear infection, several questions arise as to how to make and/or use the invention, such as:  
How is the characterization done between a bacterial versus viral infection? 
Will just determining a patient has a bacterial infection be enough (and/or meet the claim limitation) of characterizing a bacterial versus viral ear infection?
What specific metrics are used to characterize a viral ear infection?
What specific ranges of those metrics are used to characterize a viral ear infection?
Two examples of many showing the state of the prior art, the level of ordinary skill and predictability, and necessary detail needed to enable someone skilled in the art to make and/or use an ear infection detection system and method are patent numbers 8115934 and 9867528.
Since there are numerous questions as to how the invention is made and/or used, since no amount of direction or guidance was presented, since other ear infection systems and methods describe in detail how to provide a thickness measurement to characterize a biofilm, and/or since one skilled in the art cannot practice the invention without undue experimentation (as seen by the above questions) because of the number of operational parameters in the process/apparatus that are needed to characterize a patient as having a bacterial versus viral ear infection (or to characterize a viral ear infection), one skilled in the art to which it pertains is not enabled to make and/or use the invention of the subject matter presented in the claims.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 31, and 33-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the last paragraph, “characterizing…bacterial ear infection versus a viral ear infection” is vague.  It is unclear if just determining that a patient has a bacterial infection is enough to characterize the patient as having a bacterial versus viral infection.  Or if this statement also requires the prior art to be able to make a characterization/determination of both, including a viral infection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 31, 33-36, and 38-39 are rejected under 35 U.S.C. 102a1 as being anticipated by Boppart et al (8115934).  Boppart discloses the use of a first optical energy impinging on the tympanic membrane and fluid (e.g. figures 2b, 3, 10, col. 8, lines 50-55, col. 10, having a wavelength, etc.) and a second optical energy along a reference path (e.g. figures 2b, 3, 10, col. 8, lines 50-55, col. 10, etc.) for combining the first and second optical energies at a wavelength dependent detector (e.g. figures 2b, 3, 10, col. 8, lines 50-55, col. 10, col. 21, etc.—the detector must necessarily be wavelength dependent as it needs to sense the wavelength from the optical energies) to determine and indicate the bacterial/viral ear infections, fluid adjacent the membrane, normal or inflamed tympanic membrane, etc. (e.g. col. 8, lines 50-55, cols. 14, 18, col. 21, lines 1-22, col. 22, lines 17-34, etc.) where the detector response and membrane metric does use the width of the detector response and reflected wavelength profile.  The detector response is also compared with templates (i.e. a gauge or pattern used as a guide) of inflamed, normal, effusive fluid to indicate the state of the ear as inflamed, normal, or effusive (e.g. cols. 17, 18, etc.).  Boppart also discusses the use of a pneumatic/pressure to displace the tympanic membrane to sense the optical properties of the displacement (e.g. col. 17, line 65 to col. 18, line 5; col. 8, lines 27-44; col. 20, lines 49-59, col. 23, lines 15-37, etc.). 
As to the claim limitation of changing the reference path length, Boppart specifically notes that the reference path length can be changed to get detector responses to determine the condition through the membrane (e.g. figure 2B, 3A/B, 18; col. 2, lines 1-15, col. 10, lines 40-56, col. 11, lines 50-51, 14-35, col. 26, lines 17-25, etc.).
For the new claim limitation of characterizing a bacterial versus viral ear infection, Boppart specifically notes that a biofilm/bacterial infection and thickness of the biofilm can be determined as output (e.g. col. 14, lines 20-28, col. 21, lines 23-31, col. 22, lines 17-34, col. 24, etc.) and therefore does characterize the patient as having a bacterial ear infection versus/not a viral ear infection. In addition, the dependent claims (e.g. claims 34, 38, 39, etc.) state that the characterization is done just by determining a metric, such as determining a thick or thin film. Since Boppart does determine a thick or thin film, he does characterize a bacterial versus viral ear infection as set forth by the claims. 

Claims 1-10, 12, 31, 33-36 and 38-39 are rejected under 35 U.S.C. 102a2 as being anticipated by Boppart et al (9867528).  Boppart ‘528 incorporates the above 8115934 Boppart reference (e.g. col. 1, etc.) as a showing of how the otoscope is arranged and operated, and therefore does meet the limitations of changing the reference path length as described in the 102 rejection above.  Boppart ‘528 further goes on to describe how the cyclical air pressure is varied to displace the membrane and determine membrane metrics to better characterize the depth, infections and biofilms (e.g. col. 11, lines 1-10, 20-32, etc.).  In the alternative for claims 10 and 12, see the 103 rejection below.
For the new claim limitation of characterizing a bacterial versus viral ear infection, Boppart specifically notes that a biofilm/bacterial infection and thickness of the biofilm can be determined and related to the physician (e.g. col. 7, lines 6-10, col. 13, lines 13-24, etc.) and therefore does characterize the patient as having a bacterial ear infection versus/not a viral ear infection. In addition, the dependent claims (e.g. claims 34, 38, 39, etc.) state that the characterization is done just by determining a metric, such as determining a thick or thin film. Since Boppart does determine a thick or thin film, he does characterize a bacterial versus viral ear infection as set forth by the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boppart ‘934 or Boppart ‘528. Boppart ‘934 or ‘528 discloses the claimed invention except for the non-contact force being an air puff, impulse excitation, period excitation, or excitation within a range from 20 Hz to 20kHz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness), to have modified the system and method as taught by Boppart ‘934 or ‘528, to include the non-contact force being an air puff, impulse excitation, period excitation, or excitation within a range from 20 Hz to 20kHz, as is well known and common knowledge in the art, since it would provide the predictable results of conventional pneumatic or acoustic energizing devices that impinge and displace the tympanic membrane without contacting the membrane, and operate in a frequency that the ear is responsive to, to easily determine and identify problems in the ear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	3/12/21